STATE OF WEST VIRGINIA

                               SUPREME COURT OF APPEALS


Christopher Cunningham,
Petitioner Below, Petitioner                                                         FILED
                                                                                     June 10, 2013
vs) No. 12-1118 (Berkeley County 11-C-965)                                      RORY L. PERRY II, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
David Ballard, Warden, Mount Olive Correctional Complex,
Respondent Below, Respondent

                                  MEMORANDUM DECISION

        Petitioner Christopher Cunningham’s appeal, filed by counsel Christopher J. Prezioso,
arises from the Circuit Court of Berkeley County, wherein petitioner’s petition for writ of habeas
corpus was denied by order entered on August 24, 2012. Respondent David Ballard, Warden, by
counsel Cheryl K. Saville, filed a response in support of the circuit court’s decision, to which
petitioner submitted a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Following petitioner’s guilty plea to four felony counts of obtaining property in return
for a worthless check, the trial court sentenced petitioner to serve four concurrent sentences of
one to ten years in prison. Petitioner filed his petition for writ of habeas corpus in circuit court in
August of 2012. Without holding an evidentiary hearing, the habeas court entered its sixteen-
page order denying petitioner habeas corpus relief. This appeal followed.

         On appeal, petitioner reasserts assignments of error that he raised in circuit court.
Petitioner argues that the circuit court committed reversible error by denying his writ without an
evidentiary hearing when (1) there was probable cause to believe that petitioner was entitled to
relief, (2) petitioner received ineffective assistance of trial counsel, (3) petitioner may have
suffered from issues of competency at the time he entered his guilty plea, and (4) petitioner’s
sentence violates the Eighth Amendment of the United States Constitution. Respondent contends
that the circuit court committed no error in its decision. Respondent argues that the documents
submitted alongside petitioner’s petition for writ of habeas corpus in circuit court demonstrated
no entitlement to relief on any ground. Respondent argues that, accordingly, an evidentiary
hearing was not required. In his reply, petitioner stands upon his previous arguments made in his
initial brief.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:


                                                  1
       “In reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.” Syllabus point 1, Mathena v. Haines, 219
       W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

        Our review of the record uncovers no error by the circuit court’s decision to deny habeas
corpus relief based on petitioner’s arguments on appeal. The circuit court’s order reflects its
thorough findings of fact and conclusions of law concerning petitioner’s arguments raised on
appeal. The record on appeal reveals no support for any of petitioner’s assignments of error.
Having reviewed the circuit court’s “Final Order Denying Petition for Writ of Habeas Corpus”
entered on August 24, 2012, we hereby adopt and incorporate the circuit court’s well-reasoned
findings and conclusions as to the assignments of error raised in this appeal. The Clerk is
directed to attach a copy of the circuit court’s order to this memorandum decision.

       For the foregoing reasons, we affirm.


                                                                                       Affirmed.

ISSUED: June 10, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2